DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 is a method claim dependent on product claim 12 by way of stating “18. (Currently Amended) The laser-based assembly method of claim 12, wherein…”.  As indicated with underlining the word method. 
 Appropriate correction is required.
Examiner has considered as typographical error and considered with omitting the word “method” and reads “18. (Currently Amended) The laser-based assembly  of claim 12, wherein…”.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. (20110157706 A1).

Regarding claim 1, Mitra et al. discloses (see Fig. 5a-5b) a method of combining a plurality of multimode laser beams in radiant space (as shown in Fig. 5a  laser sources 24a, 24b, 24c emitting laser beams 25a, 25b, 25c), comprising the steps of:
providing a plurality of laser beam emitters for generating the plurality of multimode laser beams (as in Fig. 5a-5b); and 
steering an individual multimode laser beam from each emitter to partially overlap with at least one of the other multimode laser beams to form a combined beam with a homogeneous non-Gaussian radiant intensity distribution across a selected solid angle (as shown in Fig. 5a-5b, elements 3’ provides partially overlapping beams 25a,25b, 25c are overlapping beams, and paragraph [0035] discloses non-gaussian intensity distribution).

Regarding claim 2, Mitra et al. discloses (see Fig. 5a-5b) each laser beam emitter comprises a broad area semiconductor laser with a multimode beam output (see paragraph [0059] all light emitting sources on a single surface).

Regarding claim 3, Mitra et al. discloses (see Fig. 5a-5b) the laser beam emitters are spatially separated from each other to define at least one of a one-dimensional array or a two-dimensional array (as in fig. 5a shows separate light emitting lasers).

Regarding claim 4, Mitra et al. discloses (see Fig. 5a-5b) providing individual beam collimation optics for each laser beam emitter (26a, 26b, 26c).

Regarding claim 5, Mitra et al. discloses (see Fig. 5a-5b) the collimation optics comprise at least one of a cylindrical lens, an aspheric lens, an aspheric cylinder lens, a spherical lens, a toroidal lens, a gradient-index lens, or a combination thereof (Mitra et al. suggests cylinder lens components 27, 28 can be combined with 26a to from homogenize the ray).

Regarding claim 6, Mitra et al. discloses (see Fig. 5a-5b) the collimation optics are at least one of discrete, arranged in a monolithic one-dimensional array, or arranged in a two- dimensional array (26a, 26b, 26c is arranged in one dimensional array).

Regarding claim 7, Mitra et al. discloses (see Fig. 5a-5b) (i) the laser beam emitter comprises a laser diode (see paragraph [0059] states 24a as laser diode), and (ii) steering the individual multimode laser beam from the emitter comprises steering the beam at a desired angle in radiant space by individually offsetting a position of the respective collimation optics with reference to an output plane of the laser diode (lens 26a-26c, 3’ 27 and 28 steer the laser beams 25a-25c as top hat angle distribution, see paragraph [0064] and paragraph [0004] for adjusting lenses).

Regarding claim 10, Mitra et al. discloses (see Fig. 5a-5b) steering the individual laser beam comprises using an external optical element (paragraph [0004] discloses use of powell lens for adjusting laser beam).

Regarding claim 12, Mitra et al. discloses (see Fig. 5a-5b) a laser-based assembly for combining a  plurality of multimode laser beams in radiant space (as shown in Fig. 5a  laser sources 24a, 24b, 24c emitting laser beams 25a, 25b, 25c), comprising:
a plurality of laser beam emitters (as in Fig. 5a-5b, 24a-24c); and 
a plurality of individual beam collimation optics (26a-26c, 3’, 27-28), with one individual beam collimation optics being associated with each emitter,
wherein the laser beam emitters and collimation optics are spaced and arranged such that, in use, individual multimode laser beams from each emitter cooperate and partially overlap with at least one other multimode laser beam to form a combined beam with a homogeneous non-Gaussian radiant intensity distribution across a selected solid angle (as shown in Fig. 5a-5b, elements 3’ provides partially overlapping beams 25a,25b, 25c and paragraph [0058] discloses non-gaussian intensity distribution i.e. top-hat distribution).

Regarding claim 13, Mitra et al. discloses (see Fig. 5a-5b) each laser beam emitter comprises a broad area semiconductor laser with a multimode beam output (see paragraph [0059] all light emitting sources on a single surface).

Regarding claim 14, Mitra et al. discloses (see Fig. 5a-5b) the individual pairs of laser beam emitters (24a-24c) and the collimation optics (26a-26c, 3’, 27 and 28)  are spatially separated  to define at least one of a one-dimensional array or a two-dimensional array (as in fig. 5a shows separate light emitting lasers).

Regarding claim 15, Mitra et al. discloses (see Fig. 5a-5b) the collimation optics comprise at least one of a cylindrical lens, an aspheric lens, an aspheric cylinder lens, a spherical lens, a toroidal lens, a gradient-index lens, or a combination thereof (Mitra et al. suggests cylinder lens components 27, 28 can be combined with 26a to from homogenize the ray).

Regarding claim 16, Mitra et al. discloses (see Fig. 5a-5b) (i) the laser beam emitter comprises a laser diode (see paragraph [0059] states 24a as laser diode), and (ii) in use, the individual multimode laser beam from the emitters are steered at a desired angle in radiant space by individually offsetting a position of the individual beam collimation optics with reference to an output plane of the laser diode of the associated laser beam emitter. (lens 26a-26c, 3’ 27 and 28 steer the laser beams 25a-25c as top hat angle distribution, see paragraph [0064] and paragraph [0004] for adjusting lenses).

Regarding claim 19, Mitra et al. discloses (see Fig. 5a-5b) plurality of external optical elements spaced and arranged to steer the individual laser beams (paragraph [0004] discloses use of powell lens for adjusting laser beam).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Mitra et al. (20110157706 A1).

Regarding claim 8-9 and 17-18, Mitra et al. discloses the method of claim 4 and apparatus as in claim 12 except limitation of offsetting a position of the laser diode as in claim 8-9 and 17-18.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  movable laser source for adjusting laser light emitting direction and distance of source from other elements in order to focus all laser beams on a projection plane having selected distance between each laser beams, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 11 and 20, Mitra et al. discloses the method of claim 10 and assembly of claim 19 except the external optical element is selected from the group consisting of optical mirrors, optical prisms, optical wedge pairs, optical beam splitters, optical dichroic mirrors, and combinations thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use external optical element is selected from the group consisting of optical mirrors, optical prisms, optical wedge pairs, optical beam splitters, optical dichroic mirrors, and combinations thereof, it is well known in the art to use the external optical element selected from the group consisting of optical mirrors, optical prisms, optical wedge pairs, optical beam splitters, optical dichroic mirrors, and combinations thereof in order to provide each individual laser beams from individual laser source on to the projection plane at desired location.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Chann et al. (9093822 B1) in view of Mitra et al. (20110157706 A1).

Regarding claim 21, Chann et al. discloses a  multi-spectral laser beam delivery system (see Fig. 2, 3A-B) comprising: at least two laser modules (220), each laser module comprising a laser-based assembly (301) for combining a plurality of multimode laser beams in radiant space, comprising: a plurality of laser beam emitters (312); and a plurality of individual beam collimation optics (308), with one individual beam collimation optics being associated with each emitter (each emitter 312 of each assembly 301 associated with laser 320 is associated with lens 308), wherein (i) the laser beam emitters (312 of 320  and collimation optics (308) are spaced and arranged such that, in use, individual multimode laser beams from each emitter (laser beam 325) cooperate and partially overlap with at least one other multimode laser beam (another 325 from another emitter 320) to form a combined beam (345)  , and  (ii) each of the laser modules emits at a different spectral region from the  infrared, to provide a multispectral, radiantly combined laser beam at an output of the system (as in Table 1 see column 6, line 21-67).
Chann et al. do not state the combined beam has a homogeneous non-Gaussian radiant intensity distribution. 
Mitra et al. discloses the combined beam has a homogeneous non-Gaussian radiant intensity distribution across a selected solid angle (as shown in Fig. 5a-5b, elements 3’ provides partially overlapping beams 25a,25b, 25c are overlapping beams, and paragraph [0035] discloses non-gaussian intensity distribution).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a system to provide laser beam having multiband with homogeneous non-Gaussian intensity distribution as disclosed by Mitra et al. and applied to the Multi-Band laser system of Chann et al. in order to  obtain a narrow, line-shaped and relatively homogeneous intensity distribution in a work plane. Which is used for manufacturing Si-layers for flat screens display (see paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 9, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872